Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1, 9 and 13 have been amended.
Claims 16-20 have been newly added.

Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-7, 9-11 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shevchenko et al (USPN 10,594,757).

a.	Per claim 1, Shevchenko et al teach a content tracking system, comprising: 
a network interface to couple the content tracking system to multiple computing devices (col.72 lines 33-46, col.73 lines 44-54, col.75 lines 8-32—tracking content); 

a content interceptor to intercept content shared from a computing device during a collaborative meeting (Figures 12-13, col.13 line 29-col.14 line 30, col.73 line 55-col.74 line 11, col.76 lines 57-67—interception content during conversation); 

a content analyzer to analyze shared content to determine a topic of the shared content (col.50 lines 10-33, col.60 lines 1-27—analyze to determine topic of shared content); 

a content comparer to identify similarities between shared content of different collaborative meetings (col.50 lines 10-33, col.48 line 57-col.49 line 50, col.49 line 52-col.50 line 33, col.60 line 1-27, col.63 lines 6-45—comparing similarities); and 

an interface to provide a recommendation to at least one user participating in at based on an output of the content comparer (col.18 lines 16-44, col.59 lines 63-67, col.60 lines 27-43—recommendation based on comparison of weighted scores). 

Claim 9, differing by statutory class, contains limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Shevchenko et al teach the system of claim 1, wherein the content interceptor intercepts content of different formats (Figure 12-13, col.47 lines 33-41, col.69 line 53-col.70 line 16, col.77 lines 30-42—interception different types of content being text, audio or video).  
c.	Per claim 3, Shevchenko et al teach the system of claim 1, wherein the content comparer compares content across format types (col.47 lines 33-41, col.54 line 67-col.55 line 8, col.77 lines 1-42—comparison of content across types).
d.	Per claim 4, Shevchenko et al teach the system of claim 1, wherein: the content tracking system is disposed on a computing device of a user participating in the collaborative meeting (Figures 13-23, col.73 lines 44-54, col.75 lines 8-32, col.76 lines 57-67—content tracking via user device in the conversation/meeting); and the content interceptor intercepts content shared on the computing device of the user (Figure 12-13, col.73 line 55-col.74 line 11, col.76 lines 57-67, col.77 lines 30-42—shared content collected on user device).  
e.	Per claim 5, Shevchenko et al teach the system of claim 1, wherein: the content tracking system is disposed on a conferencing computing device used during the collaborative meeting (Figures 13-23, col.73 lines 44-54, col.75 lines 8-32, col.76 lines 57-67—content tracking via user device in the conversation/meeting); and 19WO 2020/046306PCT/US2018/048700the content interceptor intercepts content shared on any of the multiple computing devices coupled to the conferencing computing device during the collaborative meeting (Figure 12-13, col.73 line 55-col.74 line 11, col.76 lines 57-67, col.77 lines 30-42—shared content collected on user device).  
f.	Per claim 6, Shevchenko et al teach the system of claim 1, wherein: the content tracking system is disposed on a server and is coupled to multiple conferencing computing devices; and the content interceptor intercepts content shared through any of the multiple conferencing computing devices during the different collaborative meetings (col.15 line 11-col.16 line 43—server for tracking and content interception).  
g.	Per claim 7, Shevchenko et al teach the system of claim 1, wherein the shared content is streamed content shared during the collaborative meeting (col.53 lines 8-18, col.74 line 56-col.75 line 14—streaming video and audio in conversation).  
h.	Per claim 10, Shevchenko et al teach the method of claim 9, comprising: identifying discrepancies between content of the different collaborative meetings; and 20WO 2020/046306PCT/US2018/048700providing a notification to at least one user participating in at least one of the different collaborative meetings of the discrepancies (col.28 lines 28-33, col.53 line 56-col.54 line 3, col.54 lines 24-61, col.58 line 56-col.59 line 18, col.64 line 62-col.65 line 14, col.67 line 50-col.68 line 6—notification of differences/discrepancies).
i.	Per claim 11, Shevchenko et al teach the method of claim 9, wherein the recommendation is provided during at least one of the different collaborative meetings (col.58 line 56-col.59 line 18, col.60 lines 27-43, col.61 lines 29-61—recommendation provided during different conversations).
j.	Per claim 16, Shevchenko et al teach the system of claim 1, wherein the content shared comprises a recording of the collaborative meeting (col.49 lines 1-27, col.58 line 56-col.59 line 18, col.73 line 40-col.74 line 25—recording of audio and video communication).  
k.	Per claim 17, Shevchenko et al teach the system of claim 1, wherein the content analyzer comprises: an image recognizer to determine the topic based on a particular image: a textual recognition component to determine the topic based on textual recognition: and a voice recognition component to determine the topic based on voice recognition (col.27 line 59-col.28 line 11, col.47 line 54-col.48 line 18, col.48 line 40-col.49 line 27, col.76 lines 2-67—textual, vocal and image recognition).  
l.	Per claim 18, Shevchenko et al teach the method of claim 9, further comprising classifying the collaborative meeting based on the topic of the shared content (col.58 lines 4-20, col.60 lines 5-43, col.69 line 53-col.70 line 16—classifying topic after analyzing and classifying conversation communication).  
m.	Per claim 19, Shevchenko et al teach the method of claim 10, further comprising identifying outdated information discussed during the collaborative meeting based on an identified discrepancy (col.49 lines 38-46, col.49 line 51-col.50 line 33—updating information during communication sessions).  

Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al (USPN 10,594,757) in view of Koukoumidis et al (USPN 11,038,974). 

a.	Per claim 8, Shevchenko et al teach the system of claim 1, as applied above, and methods for determining the topic of the shared content (col.50 lines 10-33, col.60 lines 1-27); yet fail to teach wherein the content analyzer comprises a neural network to determine, based on a corpus of data, the topic of the shared content. Koukoumidis et al teach use of neural network and corpus of objects techniques in machine learning for knowing what digital content to recommend to an online user (col.12 lines 24-27, col.16 lines 14-28, col.37 line 64-col.38 line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Shevchenko et al and Koukoumidis et al for the purpose of implementing neural network techniques to better service the user in providing the most relevant content desired by the user.
b.	Per claim 12, Shevchenko et al teach the method of claim 9, as applied above, and methods for provisioning recommendations (col.18 lines 16-44, col.59 lines 63-67, col.60 lines 27-43); yet fail to further teach the method further comprising analyzing metadata associated with the different collaborative meetings (col.2 line 35-col.3 line 57, col.30 lines 13-31—analysis of metadata); and wherein the recommendation is based at least in part on results of an analysis of the metadata (col.3 line 63-col.4 line 8, col.27 line 22-col.28 line 29, col.29 lines 2-37, col.31 line 40-col.32 line 5—recommendation based on analysis and comparison of observed metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Shevchenko et al and Koukoumidis et al in order to analyze metadata to determine recommendations based on the observed metadata, such that the recommendations are relevant and account for what is presented by the metadata.
c.	Per claim 20, Shevchenko et al and Koukoumidis et al teach the method of claim 12, wherein: the metadata is an attendee list of the different collaborative meetings; and the recommendation is based on a shared attendee between the collaborative meeting and the at least one different collaborative meeting (Koukoumidis et al: col.2 line 35-col.3 line 57, col.41 line 35-col.42 line 25, col.42 line 62-col.43 line 57—lists of user’s friends, recommendations based on user’s captured data; Shevchenko et al: col.58 line 56-col.59 line 18, col.60 lines 27-43, col.61 lines 29-61—recommendations based on past conversation and communication profile data collected from the communication party).

V.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko et al (USPN 10,594,757) in view of Lagi et al (WO 2018/209254). 

a.	Per claim 13, Shevchenko et al teach a tangible machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: 
instructions to intercept, at a computing device, content shared via another computing device during a collaborative meeting (Figures 12-13, col.13 line 29-col.14 line 30, col.73 line 55-col.74 line 11, col.76 lines 57-67—interception content during conversation);

instructions to analyze shared content (col.50 lines 10-33, col.60 lines 1-27—analyze to determine topic of shared content); 

instructions to determine discrepancies between the shared content of the collaborative meeting and shared content of other collaborative meetings (col.50 lines 10-33, col.48 line 57-col.49 line 50, col.49 line 52-col.50 line 33, col.60 line 1-27, col.63 lines 6-45—comparing similarities and determining differences);

instructions to determine similarities between the shared content of the collaborative meeting and shared content of other collaborative meetings (col.50 lines 10-33, col.48 line 57-col.49 line 50, col.49 line 52-col.50 line 33, col.60 line 1-27, col.63 lines 6-45—comparing similarities and determining differences); and

instructions to provide participants in the collaborative meeting and the at least one other collaborative meeting with a recommendation to collaborate with one another based on a determined similarity (col.18 lines 16-44, col.59 lines 63-67, col.60 lines 27-43—recommendation based on comparison of weighted scores). 

Shevchenko et al teach the limitations, as applied above, yet fail to explicitly teach the limitation wherein instructions to determine that the collaborative meeting relates to a same topic as at least one of the other collaborative meetings based on a threshold degree of similarity between respective shared content. However, Lagi et al teach tracking topics and determining that the communications relate to a same topic based on a calculated similarity with the shared content (paras 0070-71, 0088-89 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Shevchenko et al and Lagi et al in order to determine that the collaborative meetings relate to the same topic based on measuring the similarity of their topics, which is obvious in the art for insuring that content recommended is relevant and/or as similar as possible to the content of the meetings for effective usability.
b.	Per claim 14, Shevchenko et al and Lagi et al teach the machine-readable storage medium of claim 13, wherein shared content is intercepted from multiple computing devices (Shevchenko et al: col.15 line 11-col.16 line 43—shared content interception from multiple device).  
c.	Per claim 15, Shevchenko et al and Lagi et al teach the machine-readable storage medium of claim 13, wherein the shared content comprises at least one of: 58594232017/049,104 a video presentation; an audio presentation; a textual presentation: a multimedia presentation: audio capture from the collaborative meeting: and video capture from the collaborative meeting (Shevchenko et al: Figure 12-13, col.47 lines 33-41, col.69 line 53-col.70 line 16, col.77 lines 30-42—audio, text, video shared content).


Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
De Ridder 2021/0271823 – recommendations based on topic relevancy

VII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448